DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5 are currently pending.

Specification
The abstract of the disclosure is objected to because it refers to the purported merits of the invention.  Corrections are required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 is objected to because it recites “The cleaning method comprising: cleaning an object having particulate contamination using the composition of claim 1”.  It should recite the components of the composition. Claim 4 is a method claim and should not have the appearance of being a dependent claim of claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 4 recites “in a cleaning tank (liquid layer) and rinsing with a rinsing layer (steam layer), wherein a temperature difference between the cleaning tank (liquid layer) and the rinsing layer (steam layer) is 20°C”, which is unclear. It is not clear if the terms in parenthesis are part of the claimed invention. It appears that the intended meaning may be that the terms in parenthesis are not part of the claimed invention, and this meaning will be used for purposes of examination.

Claim 5 recites “the temperature difference between the cleaning tank and the rinsing layer is not less than 30 degrees”. The units of the temperature is missing. It appears that the intended meaning may be “30°C”, and this meaning will be used for purposes of examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/084553 to Hulse et al. (hereinafter “Husle”) in view of US 2012/0157363 to Knapp et al. (hereinafter “Knapp”).
Regarding claim 1, Hulse teaches a cleaning composition comprising from 1 to 99% by weight of Z-1, 1,1,4,4,4-hexafluoro-2- butane (page 2, lines 1-8 and page 3, lines 24 to page 4, line 7), ethanol (page 44, lines 15-26), and hydrofluoro ethers (HFEs) (page 3 ,lines 13-23). In addition, Hulse teaches that mixtures containing the prima facie case of obviousness exists. Consult MPEP 2144.05.
Hulse does not teach that the composition comprises from 5 to 25% by weight of ethanol.
However, the weight percent of ethanol present in the cleaning composition is a result effective variable modifying the cleaning results.  For example, if the weight percent of ethanol present in the cleaning composition is too low, it risks insufficient removal of contaminants, while if the weight percent of ethanol present in the cleaning composition is too high, it wastes ethanol. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate weight percent of ethanol present in the cleaning composition with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Hulse does not teach that the composition comprises from 10-30% by weight of methylperfluoroheptene ethers.
Knapp teaches compositions comprising methylperfluoroheptene ethers and ethanol [0010]. Knapp teaches that methylperfluoroheptene ethers are known cleaning solvents used in cleaning compositions [0010 and 0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition disclosed by Hulse wherein the composition further comprises methylperfluoroheptene ethers with a 
In addition, the weight percent of methylperfluoroheptene ethers present in the cleaning composition is a result effective variable modifying the cleaning results.  For example, if the weight percent of methylperfluoroheptene ethers present in the cleaning composition is too low, it risks insufficient removal of contaminants, while if the weight percent of methylperfluoroheptene present in the cleaning composition is too high, it wastes methylperfluoroheptene ethers. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate weight percent of methylperfluoroheptene ethers present in the cleaning composition with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Hulse/ Knapp does not explicitly teach that the cleaning composition is non-azeotropic. 
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to formulate the cleaning composition as a non-azeotropic composition with a reasonable expectation of success, since Hulse teaches that mixtures containing the compound Z-1,1,1,4,4,4-hexafluoro-2- butane are preferably non-azeotropic (page 2, lines 8-9). 

Regarding claim 2, Hulse does not teach that the composition comprises from 10 to 20% by weight of ethanol and from 15 to 30% by weight of from 10 to 20% by weight of ethanol.
However, the weight percent of ethanol present in the cleaning composition is a result effective variable modifying the cleaning results.  For example, if the weight percent of ethanol present in the cleaning composition is too low, it risks insufficient removal of contaminants, while if the weight percent of ethanol present in the cleaning composition is too high, it wastes ethanol. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate weight percent of ethanol present in the cleaning composition with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
In addition, the weight percent of methylperfluoroheptene ethers present in the cleaning composition is a result effective variable modifying the cleaning results.  For example, if the weight percent of methylperfluoroheptene ethers present in the cleaning composition is too low, it risks insufficient removal of contaminants, while if the weight percent of methylperfluoroheptene present in the cleaning composition is too high, it wastes methylperfluoroheptene ethers. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate weight percent of methylperfluoroheptene ethers present in the cleaning composition with predictable results, since it has been held that where the general conditions of a claim are disclosed 

Regarding claim 3, Hulse/ Knapp does not teach that the difference between the bubble point pressure of the composition and the dew point pressure of the composition is greater than 50% of said bubble point pressure.
However, since the composition disclosed by Hulse/Knapp is similar to the claimed composition and a chemical composition and its properties are inseparable, it would be reasonably expected that the composition disclosed by Hulse/Knapp has a difference between the bubble point pressure of the composition and the dew point pressure of the composition greater than 50% of said bubble point pressure as instantly claimed. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/084553 to Hulse et al. (hereinafter “Husle”) in view of US 2012/0157363 to Knapp et al. (hereinafter “Knapp”) and in further view of US 3,881,949 to Brock (hereinafter “Brock”).
Regarding claim 4, Hulse teaches a method for removing any unwanted material or substance from a product, part, components and substrates (page 43, lines 7-19) comprising the steps of applying a cleaning composition to the object to be cleaned, wherein the cleaning composition comprises from 1 to 99% by weight of Z-1, 1,1,4,4,4-hexafluoro-2- butane (page 2, lines 1-8 and page 43, line 7 to page 44, line 3), ethanol (page 44, lines 15-26), and hydrofluoro ethers (HFEs) (page 3 ,lines 13-23). In addition, Hulse teaches that mixtures containing the compound Z-1,1,1,4,4,4-prima facie case of obviousness exists. Consult MPEP 2144.05.
Hulse does not teach that the composition comprises from 5 to 25% by weight of ethanol.
However, the weight percent of ethanol present in the cleaning composition is a result effective variable modifying the cleaning results.  For example, if the weight percent of ethanol present in the cleaning composition is too low, it risks insufficient removal of contaminants, while if the weight percent of ethanol present in the cleaning composition is too high, it wastes ethanol. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate weight percent of ethanol present in the cleaning composition with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Hulse does not teach that the composition comprises from 10 to 30% by weight of methylperfluoroheptene ethers.
Knapp teaches compositions comprising methylperfluoroheptene ethers and ethanol [0010]. Knapp teaches that methylperfluoroheptene ethers are known cleaning solvents used in cleaning compositions [0010 and 0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hulse, wherein the composition further comprises methylperfluoroheptene ethers with a reasonable expectation of success, since Hilse teaches that the composition can comprises hydrofluoro ethers (HFEs) (page 3 ,lines 13-23), and Knapp teaches that methylperfluoroheptene ethers are known cleaning solvents used in cleaning compositions [0010 and 0043].
In addition, the weight percent of methylperfluoroheptene ethers present in the cleaning composition is a result effective variable modifying the cleaning results.  For example, if the weight percent of methylperfluoroheptene ethers present in the cleaning composition is too low, it risks insufficient removal of contaminants, while if the weight percent of methylperfluoroheptene present in the cleaning composition is too high, it wastes methylperfluoroheptene ethers. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate weight percent of methylperfluoroheptene ethers present in the cleaning composition with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Hulse/Knapp does not explicitly teach that the cleaning composition is non-azeotropic. 
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to formulate a the cleaning composition as 
Hulse/Knapp does not teach the step of using the composition in a cleaning tank and rinsing the object to be cleaned with a rinsing layer, wherein the temperature difference between the cleaning tank and the rising layer is not less than 20°C.
However, it was known in the art to add a composition in a cleaning tank and rinsing an article to be cleaned with vapors of the composition. For example, Brock teaches a method for cleaning articles with a composition comprising the steps of adding the composition in a cleaning tank and rinsing the article with vapors of the composition (column 3, lines 4-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning method disclosed by Hulse/Knapp with the step of using the composition in a cleaning tank and rinsing the articles to be cleaned with vapors of the composition as taught by Brock, since Husle teaches that the cleaning composition can be used in connection to sub-critical vapor degreasing and solvent cleaning methods (page 44, lines 15-17), and Brock teaches the these steps are effective for cleaning and degreasing articles (column 3, lines 4-12).
Hulse/Knapp/Brock does not teach that the temperature difference between the cleaning tank and the rising layer is not less than 20°C.
However, the temperature difference between the cleaning tank and the rising layer is a result effective variable modifying the cleaning results. For example, if the temperature difference between the cleaning tank and the rising layer is too low, it risks 

Regarding claim 5, Hulse/Knapp/Brock does not teach that the temperature difference between the cleaning tank and the rising layer is not less than 30°C.
However, the temperature difference between the cleaning tank and the rising layer is a result effective variable modifying the cleaning results. For example, if the temperature difference between the cleaning tank and the rising layer is too low, it risks insufficient removal of contaminants, while if the temperature difference between the cleaning tank and the rising layer is too high, it risks damaging the articles to be cleaned and/or the equipment. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate temperature difference between the cleaning tank and the rising layer with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714